DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species type “cell” corresponding to claims 36-48 in the reply filed on 04/29/2021 is acknowledged.
Claims 49-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.
It should be noted that this application has been transferred to another examiner due to the election of Group I.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 36-46 and 48 are rejected under 35 U.S.C. 102a1 as being anticipated by Robitzki et al. (US 2014/0346058 A1 – hereafter ‘058).
‘058 discloses a system and method for recording the impedance spectra and field potentials of cells (Abstract) that includes the following limitations for claim 36: 
“An electrode array that provides electrical current or voltage to a plurality of samples in a multiwall plate”: ‘058 discloses an electrode array ([0024]; [0028]) that can provide a voltage to a plurality of samples in a multiwall plate ([0026])
“the electrode comprising a plurality of electrodes or electrode pairs”: ‘058 discloses a plurality of electrodes that are associated with a multiwall plate (Fig. 3; [0028]).  
“wherein each electrode or electrode pair provides a current or a voltage to a single well of a multiwall plate”: These electrodes can provide a voltage to a single well of the plate ([0026]) or to multiple wells.  
For claim 37, the electrodes of ‘058 are fully capable of providing field stimulation to a sample within the well ([0026]; Abstract).  
For claim 38, the circuit of ‘058 is being interpreted as a low impedance circuit (Fig. 3; [0026]; [0062]).  
For claims 39 and 41, ‘058 discloses that the sample includes cells ([0054]).  It should be noted that the cells are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 40, ‘058 discloses that the sample includes cells ([0054]).  It should be noted that the cells are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  The cell is being interpreted as the sample of the instant claim. 
For claim 42, ‘058 discloses that there are at least 96 electrodes or electrode pairs (Fig. 3; [0096]). 
‘058 discloses a system and method for recording the impedance spectra and field potentials of cells (Abstract) that includes the following limitations for claim 43: 
“A system for providing electrical stimulation to a plurality of samples”: ‘058 discloses an electrode array ([0024]; [0028]) that can provide a voltage to a plurality of samples in a multiwall plate ([0026])
“the electrode comprising a plurality of electrodes or electrode pairs”: ‘058 discloses a plurality of electrodes that are associated with a multiwall plate (Fig. 3; [0028]).  
“wherein each electrode or electrode pair provides a current or a voltage to a single well of a multiwall plate”: These electrodes can provide a voltage to a single well of the plate ([0026]) or to multiple wells.  
“a multiwall plate”: ‘058 discloses a multiwell plate ({0026]; [0062]; Fig. 3).  
For claim 44, the electrodes of ‘058 is being interpreted as fitting over the array ([0026]; Abstract).  
For claim 45, ‘058 discloses a source for the voltage (Fig. 3).  
For claim 46, the dye is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 48, ‘058 discloses a computer (PC; Fig. 3; [0026]) that would include software for controlling the voltage or current.  
Therefore, ‘058 meets the limitations of claims 36-46 and 48. 


Claim(s) 36-48 are rejected under 35 U.S.C. 102a1 as being anticipated by Xu et al. (US 2005/0112544 A1 – hereafter ‘544).
‘544 discloses a system for detecting cells (Abstract) that includes the following limitations for claim 36: 
“A system for providing electrical stimulation to a plurality of samples”: ‘544 discloses an array of electrodes that provide stimulation to a plurality of samples.  
“the electrode comprising a plurality of electrodes or electrode pairs”: ‘544 discloses using multiple pairs of electrodes or electrode structures ([0138]).    
“wherein each electrode or electrode pair provides a current or a voltage to a single well of a multiwall plate”: These electrodes can provide a voltage to a single well of the plate ([0239]) or to multiple wells.  
For claim 37, ‘544 discloses that the electrode provide a field stimulation to the cells ([0138]; [0239]).  
For claim 38, the circuit of ‘544 is being interpreted as a low impedance circuit ([0035])
For claims 39 and 41, ‘544 the target sample is a cell ([0036]).  It should be noted that the cells are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 40, ‘544 the target sample is a cell ([0036]).  It should be noted that the cells are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  The cell is being interpreted as the sample of the instant claim. 
For claim 42, ‘544 includes at least 96 electrodes or electrode pairs ([0038]). 
 ‘544 discloses a system for detecting cells (Abstract) that includes the following limitations for claim 43: 
“A system for providing electrical stimulation to a plurality of samples”: ‘544 discloses an array of electrodes that provide stimulation to a plurality of samples.  
“the electrode comprising a plurality of electrodes or electrode pairs”: ‘544 discloses using multiple pairs of electrodes or electrode structures ([0138]).    
“wherein each electrode or electrode pair provides a current or a voltage to a single well of a multiwall plate”: These electrodes can provide a voltage to a single well of the plate ([0239]) or to multiple wells.  
“a multiwall plate”: ‘058 discloses a multiwell plate ([0138] Fig. 15a).  
For claim 44, the electrodes of ‘544 is being interpreted as fitting over the array ([0138]; Abstract).  
For claim 45, ‘058 discloses a source for the voltage ([0190]).  
For claim 46, the dye is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  It should be noted that ‘058 discloses a dye ([0092]).  
For claim 47, ‘058 discloses using an optical detection system ([0188]) with an excitation source ([0216]).  
For claim 48, ‘544 discloses a computer ([0236]]) that would include software for controlling the voltage or current.  
Therefore, ‘058 meets the limitations of claims 36-48. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kovacs et al. (US 5,981,268 A) which discloses a hybrid biosensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799